Citation Nr: 9909562	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-21 037	)	DATE
	)
	)



THE ISSUE

Whether the attorney fees stipulated in a May 1, 1997, 
attorney-fee agreement are reasonable.


REPRESENTATION

Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on its own motion, pursuant to 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1998), to review the 
reasonableness of a May 1, 1997 fee agreement between the 
veteran and his attorney for representation before the U.S. 
Court of Appeals for Veterans Claims (Court) and the 
Department of Veterans Affairs (VA).

In a March 1997 decision, the Board denied a claim for an 
earlier effective date for a grant of service connection for 
a psychiatric disability.  The veteran appealed the Board 
decision to the Court.  In February 1998, the parties 
submitted to the Court a joint motion to vacate the March 
1997 Board decision and to remand the appeal to the VA.  The 
Court granted the motion in an order dated in February 1998.  
On remand, in a decision dated in August 1998, the Board 
determined that there was clear and unmistakable error in the 
May 1981 rating decision and that the veteran was entitled to 
an earlier effective date of January 20, 1981 for service 
connection for a psychiatric disorder.  A September 1998 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri, granted past-due benefits in the amount of 
$206,017.00, based on the Board decision dated in August 
1998.  


FINDINGS OF FACT

1.  Pursuant to a notice of disagreement received after 
November 18, 1988, a final Board decision dated in March 1997 
denied a claim for an earlier effective date for a grant of 
service connection for a psychiatric disorder, based on clear 
and unmistakable error in a May 1981 rating decision.

2.  A fee agreement signed by the attorney and the veteran on 
May 1, 1997, was filed within one year of the date of the 
March 1997 initial final Board decision.

3.  The May 1, 1997 written attorney-fee agreement provides 
that the client agrees to pay a fee equal to 30 percent of 
the total amount of any past-due benefits awarded to the 
client, and that "in the event the Court remands veteran's 
case," there will be no offset of such percentage amount of 
past-due benefits by the amount of attorney fees awarded by 
the Court under the provisions of the Equal Access to Justice 
Act (EAJA), "to be paid by the Client directly to the 
Attorney from any past-due benefits awarded on the basis of 
the Client's claim ... [and] shall not be withheld from past-
due benefits awarded by the Department of Veterans Affairs."

4.  Pursuant to an August 1998 Board decision which 
determined that there was clear and unmistakable error in a 
May 1981 rating decision, a September 1998 rating decision 
awarded past-due benefits payable to the veteran in the 
amount of $206,017.00.


CONCLUSION OF LAW

The total attorney fees payable under the May 1, 1997, 
attorney-fee agreement are "excessive or unreasonable" and 
are reduced to a total amount equal to 20 percent of past-due 
benefits.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 20.609(c), attorneys may charge 
appellants for their services if all of the following 
conditions have been met:  (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; (2) the notice of disagreement which preceded the 
Board decision with respect to the issue or issues involved 
was received by the agency of original jurisdiction on or 
after November 18, 1988; and (3) the attorney was retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.  In this case, all three conditions have been 
satisfied in that there was a March 1997 final Board 
decision; the notice of disagreement was filed after November 
18, 1988, and the attorney was retained on May 1, 1997, 
within one year of the March 1997 Board decision.  
Accordingly, the criteria for charging and being paid a fee 
in this case have been met.

Although the attorney in this case may charge the appellant 
for his legal services, the analysis does not end there.  The 
fees permitted for services of an attorney must be 
"reasonable."  38 C.F.R. § 20.609(e).  

The May 1, 1997 written attorney-fee agreement at issue 
provides that the client agrees to pay a fee equal to 30 
percent of the total amount of any past-due benefits awarded 
to the client, and that "in the event the Court remands 
veteran's case," there will be no offset of such percentage 
amount of past-due benefits by the amount of attorney fees 
awarded by the Court under the provisions of EAJA, 28 U.S.C. 
§ 2412(d), "to be paid by the Client directly to the 
Attorney from any past-due benefits awarded on the basis of 
the Client's claim ... [and] shall not be withheld from past-
due benefits awarded by the Department of Veterans Affairs."

The pertinent VA law and regulations clearly provide that the 
Board may review a fee agreement between a claimant or 
appellant and an attorney upon its own motion or upon the 
motion of any party to the agreement and may order a 
reduction in the fee called for in the agreement if it finds 
that the fee is excessive or unreasonable.  38 U.S.C.A. 
§ 5904(c)(2); 38 C.F.R. § 20.609(i).  Accordingly, Congress 
has stipulated that the Board has authority to review 
attorney-fee agreements.  Regardless of the clause in the fee 
agreement at issue requiring payment directly from the 
veteran and that fees shall not be withheld by the VA, the 
Board still has the authority, as provided in 38 U.S.C.A. 
§ 5904(c)(2) and 38 C.F.R. § 20.609(i), to review the 
provisions of the attorney-fee agreement to determine whether 
the fee is "excessive or unreasonable."  Moreover, the 
Court has confirmed that, pursuant to 38 U.S.C.A. 
§ 5904(c)(2), the Board, sua sponte, may raise the issue of 
eligibility for payment of attorney fees under a fee 
agreement.  See In the Matter of the Fee Agreement of James 
W. Stanley, Jr., 10 Vet. App. 104, 105 (1997).

The veteran and his attorney were notified, by means of a 
letter dated November 17, 1998 that the Board on its own 
motion, pursuant to 38 U.S.C. § 5904(c)(2) would review the 
May 1, 1997 attorney-fee agreement for reasonableness.  The 
veteran and his attorney were advised that they were to 
submit any evidence or argument in response to this motion, 
directly to the Board within 30 days.  In a three-page letter 
dated December 11, 1998, the attorney submitted additional 
argument and an enclosed statement from the veteran, 
notarized and dated December 7, 1998.

Attorney fees may be based on a fixed fee, hourly rate, a 
percentage of benefits recovered, or a combination of such 
bases.  38 C.F.R. § 20.609(e).  Factors considered in 
determining whether fees are reasonable include: (1) the 
extent and type of service the representative performed; (2) 
the complexity of the case; (3) the level of skill and 
competence required of the representative in giving the 
services; (4) the amount of time the representative spent on 
the case; (5) the results the representative achieved, 
including the amount of any benefits recovered; (6) the level 
of review to which the claim was taken and the level of 
review at which the representative was retained; (7) rates 
charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is 
contingent upon the results achieved.  38 C.F.R. § 20.609(e).  
The regulations provide that fees which total no more than 20 
percent of any past-due benefits awarded will be presumed to 
be reasonable.  38 C.F.R. § 20.609(f).  

The May 1, 1997 attorney-fee agreement at issue provides for 
a total payment to the attorney for services rendered before 
the Court and Board of 30 percent of the past-due benefits of 
$206,017.00, or $61,805.10, plus EAJA fees of $2, 473.17 
which may not be offset by the contingent fee percentage of 
past-due benefits.  As such, under the attorney-fee 
agreement, the total payment to the attorney equals 
$6l,805.10 plus $2,473.17, or a sum of $64,278.27.  The Board 
finds that this amount is "excessive and unreasonable."  

While the Board acknowledges that the attorney had been 
involved in representing the veteran since February 1994, the 
law clearly provides that, except with regard to a proceeding 
before the Department in a case arising out of a loan made, 
guaranteed, or insured under Chapter 37, "a fee may not be 
charged, allowed or paid for services of agents and attorneys 
with respect to services provided before the date on which 
the Board of Veterans' Appeals first makes a final decision 
in the case."  Accordingly, the attorney fees represent 
payment for the legal services the attorney performed between 
the final Board decision dated in March 1997 and the August 
1998 Board decision.  A review of the evidence of record 
demonstrates that the extent and type of services the 
attorney performed since March 1997 included negotiating and 
assisting in drafting a joint motion for remand, writing a 
letter dated February 26, 1998, to the Adjudication Officer 
at the RO, and writing a June 2, 1998 five-page document with 
additional argument in support of the veteran's appeal and 
submitting it to the Board.  It is also very likely that in 
the months between the March 1997 Board decision and the 
August 1998 Board decision, the attorney had several contacts 
with the veteran.  However, in the additional arguments from 
the attorney, contained in the letter dated December 11, 
1998, the attorney does not itemize or otherwise indicate 
that any other legal services were performed to justify 
attorney fees of over $60,000.00.  

The Board also notes that the law clearly states that "the 
total fee payable to the attorney may not exceed 20 percent 
of the total amount of any past-due benefits awarded on the 
basis of the claim."  38 U.S.C.A. § 5904(d)(1).  In 
addition, 38 U.S.C.A. § 5905 (West 1991), provides the 
following:

Whoever (1) directly or indirectly 
solicits, contracts for, charges, or 
receives, or attempts to solicit, 
contract for, charge, or receive, any fee 
or compensation except as provided in 
sections 5904 or 1984 of this title, or 
(2) wrongfully withholds from any 
claimant or beneficiary any part of a 
benefit or claim allowed and due to the 
claimant or beneficiary, shall be fined 
as provided in title 18, or imprisoned 
not more than one year, or both.

The attorney has argued that there is no legal or factual 
basis to conclude that the fee of $61,805.10 is unreasonable.  
In fact, he further argues that, "[e]ven adding the EAJA fee 
of $2,473.17, a total fee of $64,278.27 is clearly reasonable 
under the totality of circumstances of this case."  The 
Board disagrees.  As noted above, there is no evidence of 
legal services provided after the March 1997 Board decision 
which justify such an excessive fee.  There is no evidence of 
record as to the number of hours the attorney and his staff 
worked on this case from March 1997 to August 1998.  In his 
December 1998 letter, the attorney has not alleged that he 
and his staff had worked an inordinate number of hours on 
this case.  In assessing the reasonableness of this fee, the 
Board notes that if an attorney were to charge $200 per hour 
for legal services, it would require 309 hours of work to 
constitute a fee of $61,800.00.  The evidence available of 
the legal services the attorney provided the veteran between 
the final Board decision in March 1997 and the August 1998 
Board decisions does not justify a fee of $61,805.10, and the 
Board finds that the fee is "excessive and unreasonable."

As noted above, VA regulations provide that a fee of 20 
percent of past-due benefits awarded is presumed reasonable.  
In this case, a 20 percent contingency fee equals $41,203.40.  
Although the evidence does not demonstrate that the attorney 
and his staff spent a great deal of time on this case between 
March 1997 and August 1998, the other factors in determining 
whether the fees are reasonable support a determination that 
a fee of 20 percent of past-due benefits is reasonable.  The 
Board acknowledges that the attorney has provided legal 
services to the veteran since February 1994 (although he 
cannot charge a fee for services prior to a final Board 
decision).  In addition, the case was quite complex and the 
attorney demonstrated skill and competency in helping the 
veteran receive service connection for a psychiatric disorder 
as well as an effective date back to January 1981.  The 
results, including the amount of benefits recovered, were 
very beneficial to the veteran and the amount of benefits 
recovered was a very large sum.  However, the rates charged 
by other attorneys for similar services appears to be 20 
percent of the amount of past-due benefits.  Further, as 
noted above, the evidence available does not indicate that 
the attorney or his staff spent an inordinate amount of time 
on this case during the period of time between the final 
Board decision in March 1997 and the Board decision in August 
1998.  In light of all of these factors, the evidence does 
not demonstrate that the presumption of reasonableness of a 
fee of 20 percent of past-due benefits awarded, in this case 
attorney fees in the amount of $41,203.40, is rebutted.

The Court has found that a fee agreement was reasonable where 
it provided for a total fee in excess of 20 percent of the 
past-due benefits awarded. e Court found this 
to be a reasonable fee, although the Secretary was not under 
a duty to pay the attorney directly from the fund of past-due 
benefits as the fee agreement did not fit within the 
parameters of a section 5904(d) fee agreement.  See 38 C.F.R. 
§ 20.609(h).  In the current case, the difference in the 
amount between 20 percent and 30 percent of past-due benefits 
awarded is $20,601.70.  As discussed above, that additional 
amount of fee is unreasonable for the legal services 
performed.

The Board has determined that an attorney fee of 20 percent 
of past-due benefits awarded ($41,203.40) is reasonable.  The 
additional issue is whether this amount should be offset by 
the amount of EAJA fees ($2,473.17) already awarded by the 
Court in May 1998.  In the December 1998 letter, the attorney 
indicated that even adding the amount of EAJA fees to the 30 
percent contingency fee was a reasonable fee.  The veteran's 
attorney is permitted to seek recovery of attorney fees under 
both 38 U.S.C. § 5904 and 28 U.S.C. § 2412.  However, 
pursuant to section 506(c) of the Federal Courts 
Administration Act of 1992, Pub. L. No. 102-572, 106 Stat. 
4506, where the claimant's attorney receives fees for the 
same work under both 38 U.S.C. § 5904 and 28 U.S.C. § 2412, 
the claimant's attorney must refund to the claimant the 
amount of the smaller fee, either the EAJA fee or the section 
5904 fee.  Failure of the claimant's attorney to return the 
amount of the smaller attorney fee to the claimant may 
subject the attorney to the possibility of criminal 
prosecution under 38 U.S.C.A. § 5905 for wrongfully 
withholding benefits due to the claimant.  See VAOPGCPREC 12-
97 (March 26, 1997).  Apparently, there is no authority for 
the VA to take action, such as offset, to ensure that the 
attorney fulfills his responsibility to refund the smaller 
amount to the claimant.  VAOPGCPREC 12-97.  

In the December 1998 letter, the attorney argues that the 
work performed by his office to secure the joint motion for 
remand was entirely separate and apart from the work 
performed at the Board on remand.  However, all of this work 
was in regard to the same claim.  Accordingly, the Board 
finds that the EAJA fee involves the same work for which the 
attorney is being compensated with a percentage of past-due 
benefits awarded.

Finally, the Board addresses the attorney's argument that the 
statement from the veteran, dated and notarized on December 
7, 1998, indicating his satisfaction with the attorney fees, 
disposes of the matter of the reasonableness of the fee.  The 
Board strongly disagrees with this argument.  The law and VA 
regulations contain no provisions for satisfaction on the 
part of the veteran with the attorney fees.  The purpose of 
the law and regulations regarding limiting attorney fees 
includes protecting "the interests of veterans from the 
perceived threat...of excessive fees for...services...."  In the 
Matter of the Fee Agreement of James W. Stanley, Jr., 10 Vet. 
App. 104, 107 (1997) (quoting H.R. Rep. No. 963, 100th  
Cong., 2d Sess. 16-17 (1988)).  While the veteran is 
understandably very pleased with the results his attorney 
helped achieve and is satisfied with the legal services this 
attorney provided, that does not dispose of the question as 
to whether the attorney fees are reasonable.  As discussed 
above, the Board finds that the attorney-fee agreement 
providing for a total fee of 30 percent of total past-due 
benefits awarded not to be offset by a post-remand EAJA fee 
award is "excessive and unreasonable" in this case.  Under 
the totality of the circumstances of this case, the Board has 
determined that a total fee equal to 20 percent of total 
past-due benefits awarded is reasonable.


ORDER

Attorney fees in the amount of 30 percent of past-due 
benefits awarded, not to be offset by a post-remand EAJA fee 
award, as provided for in the May 1, 1997, attorney-fee 
agreement, are "excessive and unreasonable;" total attorney 
fees in the amount of $41,203.40, which equals 20 percent of 
past-due benefits awarded to the veteran, may be awarded to 
the attorney pursuant to a reduction in the attorney fees 
stipulated in the May 1, 1997, attorney-fee agreement.




		
	U. R. POWELL
Member, Board of Veterans' Appeals
